Exhibit 10.22.2


EXECUTION VERSION



GUARANTY
This GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”), dated September 29, 2015, but
effective as of October 15, 2015, is by Walter Investment Management Corp., a
Maryland corporation (“Guarantor”).
WHEREAS, Guarantor is furnishing its guaranty of the Guaranteed Obligations (as
hereinafter defined) in order to induce the Purchaser to purchase certain
Eligible Mortgage Loans under the Master Repurchase Agreement (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Master Repurchase Agreement”), dated September 29, 2015 (but effective as of
October 15, 2015), among Reverse Mortgage Solutions, Inc. (“RMS”), RMS REO BRC,
LLC (“REO Subsidiary” and, together with RMS, the “Sellers”), Barclays Bank PLC
(the “Agent”) and Sutton Funding LLC (the “Purchaser”).
Capitalized terms not otherwise defined herein are used herein with the same
meanings given to such terms in the Master Repurchase Agreement.
Therefore, for good and valuable consideration, the receipt of which is hereby
acknowledged by Guarantor, the parties hereto agree as follows:
SECTION 1.Guarantee.
(a)    Guarantor unconditionally and irrevocably guarantees to the Purchaser and
the Agent the due and punctual payment by, and performance of, the Obligations
(as defined in the Master Repurchase Agreement) by Sellers arising under or in
connection with the Program Documents (the “Guaranteed Obligations”). Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice or further assent from it, and it will remain
bound upon this Guaranty notwithstanding any extension or renewal of any
Guaranteed Obligation. Anything contained herein to the contrary
notwithstanding, the obligations of Guarantor hereunder at any time shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.
(b)    Guarantor, to the extent permitted by applicable law, waives presentation
to, demand for payment from and protest to any Seller, and also waives notice of
protest for nonpayment, notice of acceleration and notice of intent to
accelerate. The obligations of the Guarantor hereunder shall not be affected by
(i) the failure of the Agent or any Purchaser to assert any claim or demand or
to enforce any right or remedy against any Seller under the provisions of the
Program Documents or any other agreement or otherwise; (ii) any extension or
renewal of any provision hereof or thereof; (iii) any rescission, waiver,
compromise, acceleration, amendment or modification of any of the terms or
provisions of the Program Documents or of any other agreement; (iv) the release,
exchange, waiver or foreclosure of any security held by the Agent or any
Purchaser for the Guaranteed Obligations or any of them or (v) the failure of
the Agent or any Purchaser to exercise any right or remedy against any other
guarantor of the Guaranteed Obligations.

1

--------------------------------------------------------------------------------




(c)    Guarantor further agrees that this Guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives, to
the extent permitted by applicable law, any right to require that any resort be
had by the Agent or any Purchaser to any security held for payment of the
Guaranteed Obligations or to any balance of any deposit, account or credit on
the books of the Agent in favor of Sellers or to any other Person.
(d)    Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of Sellers and any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and Guarantor hereby
agrees that the Agent shall have no duty to advise Guarantor of information
known to it regarding such condition or any such circumstances. In the event the
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to Guarantor, the Agent shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which the Agent, pursuant to accepted
or reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to Guarantor.
(e)    This guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations, the Program
Documents or any other instrument evidencing any of the Guaranteed Obligations,
or by the existence, validity, enforceability, perfection, or extent of any
collateral therefore or by any other circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to this Guaranty. Neither
the Purchaser nor the Agent makes any representation or warranty in respect to
any such circumstances or has any duty or responsibility whatsoever to Guarantor
in respect to the management and maintenance of the Guaranteed Obligations or
any collateral which may secure the Guaranteed Obligations.
SECTION 2.    No Impairment of Guaranty. The obligations of Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
(a)    any extension, renewal, settlement, indulgence, compromise, claim,
waiver, release, surrender, of or with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, whether (in any such case)
by operation of law or otherwise, or any failure or omission to enforce any
right, power or remedy with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto;
(b)    any modification, amendment or restatement of or supplement to the
Program Documents or any other instrument or document delivered in connection
therewith, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Guaranteed
Obligations guaranteed hereby;
(c)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed

2

--------------------------------------------------------------------------------




Obligations or any part thereof, or any nonperfection or invalidity of any
direct or indirect security for the Guaranteed Obligations;
(d)    any change in the corporate, partnership or other existence, structure or
ownership of a Seller, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting a Seller, or any of their respective assets or any
resulting release or discharge of any obligation of a Seller;
(e)    the existence of any setoff, claim, counterclaim, recoupment, termination
or other rights which Guarantor may have at any time against a Seller or any
other person, whether in connection herewith or in connection with any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(f)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against a Seller for any reason related to the Program Documents, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by a Seller of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;
(g)    the failure of the Agent or any Purchaser to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;
(h)    the election by, or on behalf of the Agent or any Purchaser, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et. seq.) (the “Bankruptcy Code”), of the application of Section
1111(b)(2) of the Bankruptcy Code;
(i)    any borrowing or grant of a security interest by a Seller, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(j)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Agent for repayment of all or any part of the
Guaranteed Obligations; or
(k)    any other act or omission to act or delay of any kind by a Seller,
willful or otherwise, the Agent or any other person or any other circumstance
whatsoever which might, but for the provisions of this Section 2, constitute a
legal or equitable discharge of Guarantor’s obligations hereunder.
SECTION 3.    Continuation and Reinstatement, etc.
(a)    Guarantor further agrees that its guaranty hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by the Agent upon the bankruptcy or
other reorganization of a Seller or otherwise. In furtherance of the provisions
of

3

--------------------------------------------------------------------------------




this Guaranty, and not in limitation of any other right which the Agent may have
at law or in equity against a Seller by virtue hereof, upon failure of a Seller
to pay any Guaranteed Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice or otherwise, Guarantor hereby
promises to and will, upon receipt of written demand by the Agent, forthwith pay
or cause to be paid to the Agent in cash an amount equal to the unpaid amount of
all such Guaranteed Obligation, and thereupon the Agent shall assign such
Guaranteed Obligation, together with all security interests, if any, then held
by the Agent or Purchaser in respect of such Guaranteed Obligation, to
Guarantor.
(b)    Upon payment by Guarantor of any sums to the Agent hereunder, all rights
of Guarantor against any Seller involved, arising as a result thereof by way of
right of subrogation or otherwise, shall in all respects be subordinate and
junior in right of payment to the prior final and indefeasible payment in full
of all the Guaranteed Obligations (other than unasserted contingent
indemnification obligations) to the Agent. If an amount shall be paid to
Guarantor for the account of a Seller, such amount shall be held in trust for
the benefit of the Agent to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured.
SECTION 4.    Representation and Warranties. Guarantor makes the following
representations and warranties to the Agent, all of which shall survive the
execution and delivery of this Guaranty and the issuance and purchase of the
Notes:
(a)    Guarantor is a corporation duly organized, validly existing and in good
standing under the laws the State of Maryland and is in good standing as a
foreign corporation in all jurisdictions where the nature of its properties or
business so requires, except where the failure to be in good standing in such
other jurisdiction would not, in the aggregate, have a Material Adverse Effect.
Guarantor has the power and authority to own its properties and carry on its
businesses as now being conducted and to execute, deliver and perform its
obligations under this Guaranty.
(b)    The execution, delivery and performance of this Guaranty (i) have been
duly authorized by all necessary limited liability company action on the part of
Guarantor, (ii) will not violate any provision of applicable law or any
Governmental Approval applicable to Guarantor, (iii) will not violate any
provision of the Certificate of Incorporation, Limited Liability Company
Agreement or any other operating or organizational document of Guarantor,
(iv) will not violate or result in a default under any provision of any
indenture, material agreement, bond, note or other similar material instrument
to which Guarantor is a party or by which Guarantor or any of its properties or
assets are bound, and (v) will not result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any properties or
assets of Guarantor.
(c)    This Guaranty when executed will constitute the legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms, subject
(i) as to the enforcement of remedies, to applicable bankruptcy, insolvency and
similar laws affecting creditors' rights generally and (ii) to general
principles of equity.
(d)    Guarantor will realize a direct economic benefit as a result of the
amounts paid by Purchaser to the Sellers pursuant to the Master Repurchase
Agreement.

4

--------------------------------------------------------------------------------




SECTION 5.    Covenants of Guarantor.
(a)    The covenants of Guarantor set forth in Sections 6.03, 6.08 and 6.09 of
the Syndicated Credit Facility Agreement and the definitions in the Syndicated
Credit Facility Agreement relating to such Sections 6.03, 6.08 and 6.09 of the
Syndicated Credit Facility Agreement are hereby incorporated herein by reference
as if such sections and definitions are fully set forth herein.
(b)    For purposes of this Section 5, “Syndicated Credit Facility Agreement”
shall mean that certain Amended and Restated Credit Agreement, dated as of
December 19, 2013, among Walter Investment Management Corp., Credit Suisse AG
and the lenders party thereto, as the same may be amended, supplemented or
otherwise modified from time to time.
 
SECTION 6.    General Waivers; Additional Waivers.
(a)    General Waivers. To the extent permitted by applicable law, Guarantor
irrevocably waives acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any person against a
Seller or any other person.
(b)    Additional Waivers. Notwithstanding anything herein to the contrary, to
the extent permitted by applicable law, Guarantor hereby absolutely,
unconditionally, knowingly, and expressly waives:
(1)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(2)    (i) notice of acceptance hereof; (ii) notice of any Transactions,
purchases, loans or other financial accommodations made or extended under the
Program Documents or the creation or existence of any Guaranteed Obligations;
(iii) notice of the amount of the Guaranteed Obligations, subject, however, to
Guarantor’s right to make inquiry of the Agent to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of a Seller or of any other fact that might increase
Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instruments among the Program Documents;
(vi) notice of any Event of Default or Servicing Termination Event; and (vii)
all other notices (except if such notice is specifically required to be given to
Guarantor hereunder) and demands to which Guarantor might otherwise be entitled;
(3)    its right, if any, to require the Agent to institute suit against, or to
exhaust any rights and remedies which the Agent has or may have against any
third party, or against any collateral provided by any third party. In this
regard, Guarantor agrees that it is bound to the payment of each and all
Guaranteed Obligations, whether now existing or hereafter arising, as fully as
if the Guaranteed Obligations were directly owing to the Agent by Guarantor.
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the

5

--------------------------------------------------------------------------------




Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid) of Guarantor in respect thereof;
(4)    (i) any rights to assert against the Agent or Purchaser any defense
(legal or equitable), set-off, counterclaim, or claim which Guarantor may now or
at any time hereafter have against any other party liable to the Agent; (ii) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (iii) any defense Guarantor has to performance hereunder, and
any right Guarantor has to be exonerated, arising by reason of the alteration by
the Agent of the Guaranteed Obligations or the acceptance by the Agent or any
Purchaser of anything in partial satisfaction of the Guaranteed Obligations; and
(iv) the benefit of any statute of limitations affecting Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guaranteed Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to Guarantor’s liability hereunder; and
(5)    any defense arising by reason of or deriving from (i) any claim or
defense based upon an election of remedies by the Agent, such as nonjudicial
foreclosure; or (ii) any election by the Agent under Section 1111(b) of Title 11
of the United States Code entitled “Bankruptcy”, as now and hereafter in effect
(or any successor statute), to limit the amount of, or any collateral securing,
its claim against Guarantor.

6

--------------------------------------------------------------------------------




SECTION 7.    Notices. Notices and other communication provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or electronic
photocopy format sent by electronic mail, to the applicable party at its address
set forth below its name on the signature pages of this Guaranty or such other
address as shall be designated by such party in a written notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Guaranty shall be deemed to have been
given on the fifth Business Day after the date when sent by registered or
certified mail, postage prepaid, return receipt requested, if by mail, or upon
receipt by such party, if by any electronic or facsimile communications
equipment, in each case addressed to such party as provided herein or in
accordance with the latest unrevoked written direction from such party.
SECTION 8.    Successors. Each reference herein to the Purchaser or the Agent
shall be deemed to include its successors and permitted assigns (including but
not by way of limitation, any assignee of any of the Guaranteed Obligations), in
whose favor the provisions of this Guaranty shall inure. Each reference herein
to the Guarantor shall be deemed to include its successors and assigns, all of
whom shall be bound by the provisions of this Guaranty.
SECTION 9.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by a Seller under the Program Documents is stayed upon the
insolvency, bankruptcy or reorganization of such Seller, all such amounts
otherwise subject to acceleration under the terms of the Program Documents shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Agent.
SECTION 10.    Setoff; No Deductions.
(a)    At any time after all or any part of the Guaranteed Obligations have
become due and payable (by acceleration or otherwise), the Agent may, without
notice to Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply in accordance with the
terms of the Program Documents toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from the Agent
to Guarantor, and (ii) any moneys, credits or other property belonging to
Guarantor, at any time held by or coming into the possession of the Agent or any
of its affiliates.
(b)    Guarantor represents and warrants that it is organized and resident in
the United States of America. Guarantor shall make all payments hereunder
without setoff or counterclaim and free and clear of and without deduction for
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Guarantor is compelled by law to make
such deduction or withholding, in which case Guarantor shall pay such additional
amount as may be required so that Purchaser receives a net amount equal to the
amount it would have received under this Guaranty as if no such deduction or
withholding had been made.
SECTION 11.    SERVICE OF PROCESS. GUARANTOR (I) HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE

7

--------------------------------------------------------------------------------




COURTS OF THE STATE OF NEW YORK AND TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSE OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS GUARANTY, OR
THE SUBJECT MATTER HEREOF BROUGHT BY THE AGENT, THE PURCHASER OR ANY OF THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS AND (II) HEREBY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION
OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION
OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT
OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS GUARANTY OR THE SUBJECT MATTER HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR
BY SUCH COURT, AND (III) HEREBY AGREES NOT TO ASSERT ANY OFFSETS OR
COUNTERCLAIMS (OTHER THAN COMPULSORY COUNTERCLAIMS) IN ANY SUCH ACTION, SUIT OR
PROCEEDING. GUARANTOR HEREBY CONSENTS TO SERVICE OF PROCESS BY CERTIFIED MAIL AT
ITS ADDRESS SET FORTH ON THE SIGNATURE PAGES OF THIS GUARANTY, AND AGREES THAT
THE SUBMISSION TO JURISDICTION AND THE CONSENT TO SERVICE OF PROCESS BY MAIL IS
MADE FOR THE EXPRESS BENEFIT OF THE AGENT AND THE PURCHASER. FINAL JUDGMENT
AGAINST GUARANTOR IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE,
AND MAY BE ENFORCED IN OTHER JURISDICTIONS (X) BY SUIT, ACTION OR PROCEEDING ON
THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF
THE FACT AND OF THE AMOUNT OF ANY INDEBTEDNESS OR LIABILITY OF GUARANTOR THEREIN
DESCRIBED OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH
OTHER JURISDICTION; PROVIDED, HOWEVER, THAT THE AGENT OR THE PURCHASER MAY AT
ITS OPTION BRING SUIT OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST GUARANTOR
OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF
ANY COUNTRY OR PLACE WHERE GUARANTOR OR SUCH ASSETS MAY BE FOUND.
SECTION 12.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT PREEMPTED BY
FEDERAL LAW.
SECTION 13.    No Waiver, etc. Neither a failure nor a delay on the part of the
Agent or Purchaser in exercising any right, power or privilege under this
Guaranty shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Agent or Purchaser herein

8

--------------------------------------------------------------------------------




expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which the Agent or Purchaser may have under this Guaranty,
at law, in equity, by statute, or otherwise.
SECTION 14.    Modification, etc. No modification, amendment or waiver of any
provision of this Guaranty, nor the consent to any departure by Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Agent, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. No notice to or
demand on Guarantor in any case shall entitle Guarantor to any other or further
notice or demand in the same, similar or other circumstances.
SECTION 15.    Severability. If any one or more of the provisions contained in
this Guaranty should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall in no way be affected or impaired thereby.
SECTION 16.    Headings. Section headings used herein are for convenience of
reference only and are not to affect the construction of, or be taken into
consideration in interpreting, this Guaranty.
SECTION 17.    Expenses. Guarantor shall pay on demand all reasonable and
documented out-of-pocket expenses (including attorneys’ fees) in any way
relating to the enforcement or protection of the Purchaser’s or the Agent’s
rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Lender in any insolvency proceeding. The
obligations of Guarantor under this paragraph shall survive the payment in full
of the Guaranteed Obligations and termination of this Guaranty.
SECTION 18.    Indemnification and Survival. Without limitation on any other
obligations of Guarantor or remedies of the Agent or Purchaser (each such Person
being called an “Indemnitee”) under this Guaranty, Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
the Agent and Purchaser from and against, and shall pay on demand, any and all
damages, losses, liabilities and expenses (including attorneys’ fees) that may
be suffered or incurred by the Agent or Purchaser in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of the Sellers enforceable against the Sellers in accordance
with their terms; provided that such indemnity shall not be available, as to any
Indemnitee, to the extent that such damages, losses, liabilities and expenses
resulted from the gross negligence or willful misconduct of such Indemnitee. The
obligations of Guarantor under this paragraph shall survive the payment in full
of the Guaranteed Obligations and termination of this Guaranty.
SECTION 19.    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH OF THE PURCHASER, THE AGENT AND GUARANTOR
HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM,

9

--------------------------------------------------------------------------------




DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS GUARANTY OR
THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE. GUARANTOR ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE AGENT THAT THE PROVISIONS OF THIS SECTION 19
CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH THE AGENT HAS RELIED, IS RELYING AND
WILL RELY IN ENTERING INTO THIS GUARANTY. GUARANTOR MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 19 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF AGENT TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY. THE AGENT OR
THE PURCHASER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 19 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF ITS
RIGHTS TO TRIAL BY JURY.
SECTION 20.    Obligations Independent. The obligations of Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations. A separate action may be brought against Guarantor
to enforce this Guaranty whether or not a Seller or any other person or entity
is joined as a party.
[Signature Pages Follow]



10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by its
duly authorized officer as of the date first written above.
WALTER INVESTMENT MANAGEMENT CORP., as Guarantor
By:    /s/ Cheryl Collins    
Name:    Cheryl A. Collins    
Title:     SVP & Treasurer     




Address for Notices:
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607




[Signatures Continue]



[signature page 1 of 2 to Guaranty]

--------------------------------------------------------------------------------




Acknowledged and Agreed By:


BARCLAYS BANK PLC, as Agent
By:    /s/ Joseph O’Doherty    
Name:    Joseph O’Doherty    
Title:     Managing Director    




Address for Notices:
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O’Doherty




SUTTON FUNDING LLC, as Purchaser
By:    /s/ Ellen Kiernan    
Name:    Ellen Kiernan    
Title:     Vice President    




Address for Notices:
2711 Centreville Road, Suite 400
Wilmington, Delaware 19808






























65037.000103 EMF_US 53563709v7

[signature page 2 of 2 to Guaranty]